EXHIBIT 99.1 UIL Holdings Corporation Transforming Investment into Future Value Second Quarter 2008 Results James P. Torgerson President and Chief Executive Officer Richard J. Nicholas Executive Vice President and Chief Financial Officer Safe Harbor Provision Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995). These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on the Corporation’s expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements. Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the operations, timing, markets, products, services and prices of the Corporation’s subsidiaries. The foregoing and other factors are discussed and should be reviewed in the Corporation’s most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission. Forward-looking statements included herein speak only as of the date hereof and the Corporation undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. For more information, contact: Sue Allen– V.P. IR, 203.499.2409 Susan.Allen@uinet.com Michelle Hanson– Mgr. IR, 203.499.2481 Michelle.Hanson@uinet.com 2Q 2008 Results Summary 2Q Earnings Highlights 2Q ’08 earnings from continued operations increased nearly 19% compared to 2Q ’07 Transmission earnings more than doubled compared to the 2Q ’07 Earnings from CWIP on the Middletown to Norwalk project, now more than 90% complete Distribution earnings continued to be affected by: Lower kilowatt hour sales Capital spending Managing O&M costs 2008 Distribution Rate Case Rationale Not earning allowed distribution return, 9.75% In 2007, achieved distribution & CTA combined ROE of 8.93% Forecasted 2008 distribution & CTA combined ROE of 7.5% to 8.0% Compared to the numbers previously utilized in setting rates: Lower kWh sales Increased uncollectibles Increased distribution rate base Since May 2008, UI had been seeking to negotiate an alternative resolution to a rate application filing with the DPUC Address the changes in the above rate making items while, Stabilizing customers’ bills in the near-term July 7, 2008 - the DPUC closed the prior docket July 9, 2008 – UI filed a notice of intent with the DPUC requesting an increase to its electricity distribution rate 2008 Distribution Rate Case Docket No. 08-07-04 Request will seek: Decoupling of revenues from kWh sales Timeline July 9, 2008 – filed notice of intent
